Citation Nr: 0922679	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for loss 
of lower incisors and anterior portion of the mandibular 
alveolar ridge, to include a claim for service connection for 
loss of all lower teeth on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had honorable active service from October 1954 to 
September 1957.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from March 2003 and 
July 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
Board Remanded the claims in November 2006 so that the 
Veteran could be scheduled for a Travel Board hearing.  The 
requested Travel Board hearing was conducted before the 
undersigned Veterans Law Judge in February 2007.  The issue 
listed on the title page of this decision was Remanded in 
February 2008.


FINDINGS OF FACT

1.  The service-connected traumatic loss of five mandibular 
anterior teeth did not permanently aggravate the severity of 
loss of all but three other mandibular teeth prior to that 
accident, and did not cause or accelerate loss of the 
remaining three lower teeth.

2.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran's service-connected dental trauma did not result in 
loss of all lower teeth, but apparently did result in 
inability to replace the lost masticatory surface with a 
suitable prosthesis, in part because loss of alveolar bone as 
a result of the dental trauma during service apparently 
caused unevenness of the alveolar ridge.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, dental 
trauma in service resulted in inability to restore the lost 
mandibular masticatory surface, and increased the severity of 
the residuals of nonservice-connected loss of teeth on the 
mandibular arch, and the criteria for a 30 percent evaluation 
for dental disability are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.381, 4.20, 4.150, Diagnostic Code 
9913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an evaluation in 
excess of 10 percent for loss of teeth due to dental trauma, 
including on the basis of service connection for loss of 
additional teeth, to include teeth lost prior to the trauma 
and teeth lost after the trauma, on the basis of aggravation.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to provide notice 

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (Dingess).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (Vazquez).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letters sent to the 
Veteran prior to the initial unfavorable March 2003 rating 
decision did not specifically meet the requirements of 
Vazquez-Flores, since that case was not issued until 2008.  
This raises the possibility, but not a presumption, that the 
lack of notice resulted in prejudice to the Veteran.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub. nom. 
Shinseki v. Sanders, 556 U.S. ____, 77 U.S.L.W, 4304 (U.S. 
Apr. 21, 2009).  

The Veteran does not argue that any defect in notice, either 
as to timing or as to content, prejudiced his effort to 
substantiate his claim.  After the Board Remanded the claim 
in February 2008, the Appeals Management Center (AMC) issued 
a notice in May 2008 which complied with all elements of 
content notice.  

Moreover, in communications dated in May 2008, January 2009, 
and April 2009, the Veteran demonstrated knowledge of the 
criteria for substantiating that dental disability was more 
than 10 percent disabling, including through establishing 
service connection for additional teeth on the basis of 
aggravation.  In addition to advising the Veteran of the 
items of content required under Vazquez, the May 2008 notice 
specifically advised the Veteran of criteria for determining 
the degree of disability and the effective date of the 
disability award, if the claim were granted, as required 
under Dingess.  The Veteran had previously been notified of 
the information required under Dingess in a March 2006 
letter.  

Based on the notices provided, and the Veteran's statements 
in 2008 and 2009, the Board concludes that the Veteran was 
not prejudiced by any defect in the timing or content of 
notice about the evidence needed to support the claim.  



Duty to assist

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  Relevant VA outpatient dental treatment records 
are associated with the claims file.  The Veteran has been 
afforded VA examinations during the pendency of the appeal.  
The Veteran has submitted numerous statements.  The Veteran 
testified before the Board.  

The Veteran has not identified any additional evidence that 
might be relevant.  The Board finds that no additional notice 
or assistance is required to fulfill VA's duties under the 
VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Law and regulations applicable to claim for increased 
evaluation, to include a claim for service connection for 
additional or all lower teeth based on aggravation

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.    Secondary service 
connection may also be granted if a service-connected 
disability aggravates another condition.  When a nonservice-
connected condition is aggravated by a service-connected 
condition, service connection is warranted, but the Veteran 
shall be compensated for the degree of disability - but only 
that degree - over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Dental disabilities are treated differently than other 
medical disabilities in the VA benefits system.  See 38 
C.F.R. § 3.381.  As provided by VA regulations, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered 
disabling conditions, but may be considered service connected 
solely for establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma.  The 
significance of finding that a dental condition is due to 
service trauma is that a Veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Generally, as noted above, replaceable missing teeth will be 
considered service- connected solely for purposes of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of Chapter 17, Title 
38, United States Code.  See 38 C.F.R. § 3.381.  In other 
words, in general, replaceable missing teeth are not 
considered a disability for purposes of compensation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150, Diagnostic Codes 9900 through 9916.  Specifically, 
under Diagnostic Code (DC) 9913 ("loss of teeth, due to loss 
of substance of body of maxilla or mandible without loss of 
continuity"), missing teeth may be compensable for disability 
rating purposes, but the Note immediately following DC 9913 
criteria states that "these ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling."  See 
38 C.F.R. § 4.150, DC 9913.  The types of dental disorders 
that may be compensable include irreplaceable missing teeth, 
and disease or damage to the jaw.  38 C.F.R. § 4.150.  

DC 9913, for loss of teeth due to loss of substance or body 
of maxilla or mandible without loss of continuity, provides a 
compensable disability rating based on whether the lost 
masticatory surface can or cannot be restored by a suitable 
prosthesis.  If the lost masticatory surface cannot be 
restored, DC 9913 provides a maximum 40 percent disability 
rating for the loss of all teeth, a 30 percent rating for the 
loss of all upper teeth or all lower teeth, a 20 percent 
rating for the loss of all upper and lower posterior or upper 
and lower anterior teeth, a 10 percent rating for the loss of 
all upper anterior or lower anterior teeth, and a 10 percent 
rating for the loss of all upper and lower teeth on one side.  
A noncompensable rating is assigned where the loss of 
masticatory surface can be restored by suitable prosthesis.  
These ratings apply to bone loss through trauma or disease, 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, because such loss 
is not considered disabling.  38 C.F.R. § 4.150.  Hence, the 
level of disability rating to be assigned under DC 9913 is 
dependent on the extent of loss and whether the loss can be 
restored by prosthesis.

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  
The Board must first determine whether the claimed disorder 
is the type of injury or disease for which lay evidence is 
competent evidence.  If so, the Board must weigh that 
evidence against the other evidence of record, including 
evidence such as any in-service record documenting the injury 
or disease. 

Facts 

The Veteran's service treatment records disclose that the 
Veteran was missing numerous teeth on entry into service.  On 
the mandibular arch, teeth #17, #18, #19, #31, #30, and #29 
were missing at service entry, and #32 was impacted.  That 
tooth was removed soon after the Veteran's service induction, 
non-restorable tooth #28 was also removed.  The Veteran's 
service medical records also disclose that the Veteran's 
upper teeth were removed during service and a full upper 
denture was provided.  Tooth #20 was restored in February 
1955, as was tooth #21.  This left the Veteran with eight 
teeth, #20, #21, #22, #23, #24, #25, #26, and #27.  

Five of the Veteran's remaining mandibular teeth were lost in 
an accident.  The Veteran hit his chin, lacerated his lip, 
and sustained traumatic loss of five teeth, #22, #23, #24, 
#25, and #26.  The Veteran's gum required repair as well.  On 
discharge, his only remaining natural teeth were #27, #21, 
and #20.  No service treatment record describes the condition 
of the Veteran's lower jaw or alveolar ridge at the time of 
service discharge.  

By a rating decision issued in July 1998, the Veteran was 
granted service connection for the five teeth lost in the in-
service accident, #22, #23, #24, #25, and #26.  By a rating 
decision issued in July 2001, a 10 percent evaluation was 
granted under 38 C.F.R. § 4.150, DC 9913.

In October 2002, the Veteran stated his belief that he was 
entitled to an increased evaluation for the residuals of 
dental trauma, because the remaining mandibular teeth had 
been removed, and he could not wear a lower denture due to 
bone loss.  
The Veteran resubmitted an August 2000 VA dental opinion that 
loss of a portion of the anterior alveolar bone down to the 
level of the anterior floor of the mouth resulted in a 
situation for which a satisfactory lower prosthesis could not 
be fabricated.  This evidence was accepted as implying that 
the anterior portion of the alveolar ridge affected by dental 
trauma is lower than the rest of the alveolar ridge.

By an opinion rendered in November 2007, a dental expert 
concluded that the Veteran's loss in March 2002 of the three 
lower mandibular teeth remaining after the April 1957 dental 
trauma was not due to or accelerated by the dental trauma the 
Veteran sustained in service.  The examiner further suggested 
that the service-connected dental trauma made worse a 
situation in which the Veteran's masticatory function was 
unquestionably already comprised.

The examiner who conducted November 2007 review of the claims 
file noted that, given the pre-service loss of teeth and the 
in-service dental trauma, it was "remarkable" that the 
Veteran had as long a successful period as he had before 
being unable to wear a mandibular appliance.  This opinion is 
generally favorable to the Veteran, since it indicates that 
the loss of the teeth in service made it significantly more 
difficulty to replace the other missing teeth, and that, in 
fact, the nature of the in-service dental trauma made 
replacement with a suitable prosthesis difficult.  

The Board Remanded the claim for development of a claim for 
service connection for loss of lower incisors and anterior 
portion of the mandibular alveolar ridge, to include a claim 
for service connection for loss of all lower teeth on the 
basis of aggravation.  

Complete VA dental treatment records from March 2004 through 
June 2008 were associated with the claims file.  These dental 
records reflect that the Veteran's remaining mandibular teeth 
were removed due to periodontitis.  

On VA dental examination conducted in July 2008, radiologic 
examination disclosed resorption of alveolar bone of 30 to 50 
percent.  The examiner opined that bone loss etiology 
included trauma, periodontal disease, caries, and tobacco 
use.  The examiner concluded that the loss of five mandibular 
teeth due to trauma did not permanently aggravate the 
severity of the loss of the mandibular teeth remaining after 
the dental trauma occurred.  However, the report of the 
radiologic examination did not include information as to 
whether the anterior portion of the alveolar ridge affected 
by dental trauma was or was not lower than the rest of the 
alveolar ridge.    

In January 2009, the Veteran submitted a medical opinion from 
D.P.DiG., DDS, entitled "Addendum."  The undated Addendum, 
attached to a 1998 opinion from the same VA provider, states 
that the "knife" edge of the lower mandibular ridge makes 
it difficult to achieve a good fit in a lower denture, and 
results in infeasibility of the alternative of implants, due 
to the width (lack thereof) of the remaining bone.  This 
statement does not distinguish between the alveolar ridge at 
the site of the dental trauma as compared to the rest of the 
mandible.  The 2009 addendum states that it does not appear 
that satisfactory replacement of the service-connected teeth 
can ever be accomplished.  

Analysis

The dental treatment records and opinions establish that the 
teeth remaining after the Veteran's dental trauma were 
removed due to periodontitis, and the medical opinions 
establish that the periodontitis was not caused or 
accelerated by the dental trauma.  These findings are 
unfavorable to the claims for service connection for the loss 
of all lower teeth, including on the basis of aggravation.  
These statements are offset by other statements implying that 
the Veteran's in-service dental trauma made worse a situation 
as his masticatory function was already so compromised, and 
which express surprise that he had been able to wear a 
mandibular appliance for as long as he did.  It appears that 
his condition was aggravated by his trauma, that it caused 
loss of a portion of the anterior alveolar bone to the level 
of the anterior floor of the mouth making it eventually 
impossible to wear a lower denture, and contributing to his 
inability to maintain the meticulous oral hygiene necessary 
to prevent periodonitis.  

The Veteran has provided multiple statements as to his belief 
that the loss of the five service-connected teeth results in 
his present inability to wear a denture for replacement of 
masticatory function of the mandible.  The Veteran is 
competent to describe what he observes or experiences, such 
as the fact that his attempts to use a lower denture have 
been unsuccessful.  Jandreau, supra.  The Veteran's statement 
of his lay belief is not competent medical evidence as to the 
etiology of nonservice-connected tooth loss or the reasons 
for inability to restore masticatory function. 

The Veteran submitted a June 2008 statement from J.H.F., 
Dentist, who stated that the Veteran had a minimal lower 
ridge.  Dr. F. also stated that he did not know how the 
condition came to be.  This evidence is neither favorable nor 
unfavorable to the Veteran's claim to the claim for service 
connection for loss of all lower teeth on the basis of 
aggravation, but does illustrate the difficulty with 
adjudication of this claim.  No examiner has provided a 
description of the current residuals of the dental trauma in 
service other than the loss of the three additional teeth.  
Without such information, the Board cannot provide a reasoned 
analysis of the application of law and regulations to the 
facts of this case.   

The Board concludes that the evidence is in equipoise.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that dental trauma resulted in an increased severity of 
the Veteran's pre-existing loss of teeth.  The claim for an 
increased evaluation may be granted.  


ORDER

An increased evaluation from 10 percent to 30 percent for 
loss of lower incisors and anterior portion of the mandibular 
alveolar ridge, to include a claim for service connection for 
loss of additional lower teeth or all lower teeth on the 
basis of aggravation, is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


